DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/14/2022 has been entered.

Notice to Applicant
3.	This communication is in response to the communication filed 11/14/2022.  Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1.	Claims 1-18 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-18 are to a statutory category. For example, independent claim 1, and similarly independent claims 8 and 14, are directed, in part, to a computer program products (i.e., statutory categories including a process, machine, manufacture or composition of matter) for obtaining automatic updates on insurance prices to provide a financial analysis of a service provider’s practice to reduce inefficiencies in the provider’s practice by

CLAIM 1
a computer-readable, non-transitory medium for providing computer program code means utilized to implement the method, wherein the computer program code means is comprised of executable code for implementing steps comprising:

using a processor of the computer system to gather information, on a continual basis and for a chosen period of time, about a set of chosen procedures performed by the practice, wherein the gathered information includes a reported time required for the provider to perform each of the chosen procedures, the provider’s fee for service charge for each of the chosen procedures, dynamic fees that an insurance company is willing to pay for each of the chosen procedures; and a number of each of the chosen procedures that are performed by the provider in the chosen period, wherein at least some of the gathered information is gathered by the computer system on a continual basis via electronic importation;

obtaining the dynamic fees that the insurance company is willing to pay from an automatically updated database; generating, by the processor of the computer system, a weighted percent for each of the chosen procedures by dividing the number of each of the chosen procedures that are performed by the provider in the chosen period by a total number of all of the chosen procedures that are performed by the provider in the chosen period;

generating, by the processor, a net profit/loss for each of the chosen procedures that are performed by the provider in the chosen period;

continually determining, by the processor, a weighted profit/loss for each of the chosen procedures under the fee for service charge and under the dynamic fees that the insurance company is willing to pay by multiplying for each of the chosen procedures, under the fee for service charge and under the dynamic fees that the insurance company is willing to pay, the net profit/loss for each of the chosen procedures performed by the provider in the chosen period by the weighted percent for each of the chosen procedures; and automatically providing output to reduce the inefficiencies in the provider’s practice by controlling selection of at least one of: (i) procedures performed by the provider, (ii) instrumentation and/or materials used by the provider, (iii) payment options accepted by the provider, (iv) procedure pricing, (v) insurance selection, and (vi) billing procedures used by the provider.

CLAIM 8
a computer-readable, non-transitory medium for providing computer program code means utilized to implement the method, wherein the computer program code means is comprised of executable code for implementing steps comprising:

gathering information, on a continual basis and for a chosen period of time, about a set of chosen procedures performed by the practice, wherein the gathered information includes a reported time required for the provider to perform each of the chosen procedures, the provider’s fee for service charge for each of the chosen procedures, dynamic fees that an insurance company is willing to pay for each of the chosen procedures, a number of each of the chosen procedures that are reported to have been performed by the provider in the chosen period, and a reported gross income of the provider during the chosen period, wherein at least some of the gathered information is gathered by the computer system on a continual basis via electronic importation;

obtaining the dynamic fees that the insurance company is willing to pay from an automatically updated database;

checking the gathered information for correctness by at least one of:

i) generating, by a processor of the computer system, a freedom time multiplier for each of the chosen procedures by dividing the reported time required for each of the chosen procedures by a calculated time spent on each of the chosen procedures during the chosen period;

ii)    determining, by the processor, a factored volume for each of the chosen procedures by multiplying the number of each of the chosen procedures that are reported to have been performed by the provider in the chosen period by an adjusted amount of time that it takes the provider to perform the each of the chosen procedures, wherein the adjusted amount of time is calculated by multiplying the reported time required for the provider to perform each of the chosen procedures by the freedom time multiplier corresponding to each of the chosen procedures; and

iii)    determining, by the processor, a total possible income the provider could have earned during the chosen period based on the provider’s fee for service charge for each of the chosen procedures and comparing the total possible income against the reported gross income of the provider during the chosen period;

determining, by the processor, an overall expense amount per hour accrued by the practice;

determining, by the processor, an overall income per hour earned through the insurance company; and

comparing the overall expense per hour to the overall income per hour earned through the insurance company to calculate an hourly profit/loss associated with the insurance company; and

automatically providing output to reduce the inefficiencies in the provider’s practice by controlling selection of at least one of: (i) procedures performed by the provider, (ii) instrumentation and/or materials used by the provider, (iii) payment options accepted by the provider, (iv) procedure pricing, and (v) billing procedures used by the provider.

CLAIM 14
a computer-readable, non-transitory medium for providing computer program code means utilized to implement the method, wherein the computer program code means is comprised of executable code for implementing steps comprising:

gathering information, on a continual basis and for a chosen period of time, about a subset of chosen procedures selected from all procedures performed by the practice, wherein the gathered information includes a reported time required for the provider, and not the provider’s support personnel, to perform each of the chosen procedures, the provider’s fee for service charge for each of the chosen procedures; dynamic fees that an insurance company is willing to pay for each of the chosen procedures; and a number of each of the chosen procedures that are performed by the provider in the chosen period, wherein at least some of the gathered information is gathered by the computer system on a continual basis via electronic importation;

obtaining the dynamic fees that the insurance company is willing to pay from an automatically updated database;

generating, by a processor of the computer system, a weighted percent for each of the chosen procedures by dividing the number of each of the chosen procedures that are performed by the provider in the chosen period by a total number of all of the chosen procedures that are performed by the provider in the chosen period;

generating, by the processor, a net profit/loss for each of the chosen procedures that are performed by the provider in the chosen period;

continually determining, by the processor, a weighted profit/loss for each of the chosen procedures under the fee for service charge and under the dynamic fees that the insurance company is willing to pay by multiplying for each of the chosen procedures, under the fee for service charge and under the dynamic fees that the insurance company is willing to pay, the net profit/loss for each of the chosen procedures performed by the provider in the chosen period by the weighted percent of each of the chosen procedures; and

automatically providing output to reduce the inefficiencies in the provider’s practice by controlling selection of at least one of: (i) procedures performed by the provider, (ii) instrumentation and/or materials used by the provider, (iii) payment options accepted by the provider, (iv) procedure pricing, (v) insurance selection, and (iv) billing procedures used by the provider.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-18, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1, 8 and 14 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims are directed to performing a financial analysis of the service provider to reduce inefficiencies in the provider’s practice which is a certain method of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim recites “continually determining, by the processor, a weighted profit/loss for each of the chosen procedures under the fee for service charge and under the dynamic fees that the insurance company is willing to pay by multiplying for each of the chosen procedures, under the fee for service charge and under the dynamic fees that the insurance company is willing to pay, the net profit/loss for each of the chosen procedures performed by the provider in the chosen period by the weighted percent for each of the chosen procedures; and automatically providing output to reduce the inefficiencies in the provider’s practice by controlling selection of at least one of: (i) procedures performed by the provider, (ii) instrumentation and/or materials used by the provider, (iii) payment options accepted by the provider, (iv) procedure pricing, (v) insurance selection, and (vi) billing procedures used by the provider,” claim 8 recites “comparing the overall expense per hour to the overall income per hour earned through the insurance company to calculate an hourly profit/loss associated with the insurance company,” and claim 14 recites “continually determining, by the processor, a weighted profit/loss for each of the chosen procedures under the fee for service charge and under the dynamic fees that the insurance company is willing to pay by multiplying for each of the chosen procedures, under the fee for service charge and under the dynamic fees that the insurance company is willing to pay, the net profit/loss for each of the chosen procedures performed by the provider in the chosen period by the weighted percent of each of the chosen procedures,” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 8 and 14 but further describe the procedure, service charge, income, information, and calculation elements and/or recite field of use limitations. For example, claims 2 and 10 recite time required to perform procedures which is merely information and therefore, is directed to the same abstract idea identified in independent claim 1. Claims 3, 9 and 16 recite a step for alerting a user regarding fees which is an abstract idea because these limitations can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 4 recites determining an overall income which is an abstract idea because these limitations can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claims 5 and 15 merely recite the type of information gathered and therefore is directed to the same abstract idea identified for independent claim 1. Claims 6 and 13 recite a step for checking the gathered information for correctness which is an abstract idea because these limitations can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claims 7, 12 and 17 recite a step for calculating gross income and identifying income discrepancies which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. Claim 11 merely recites the income included in the reported gross income and therefore is directed to the same abstract idea identified for independent claim 1. 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computer, a computer readable program product, a computer-readable memory, computer program code, and a processor of the computer system which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0021]-[0032] of applicant's published application (US 2020/0051191) recites that the system/method is implemented using a computer device which may be a general-purpose or special-purpose computer. For example, computer device 10 may be a personal computer, a notebook computer, a personal digital assistant ("PDA") or other hand-held device, a workstation, a minicomputer, a mainframe, a supercomputer, a multi-processor system, a network computer, a processor-based consumer electronic device, or the like  which are well-known generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
5.	Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/14/2022.

5.1.	Applicant argues, on pages 15-16 of the response, that the claims are patent-eligible under 35 U.S.C. § 101 because the claimed computer program product can dramatically improve procedure profitability; and the claims overcome all of the art of record, thereby, showing that they include “significantly more” than an abstract idea.
	In response, it is respectfully submitted that improving business profitability is not considered to be a technological improvement and therefore, neither integrates the abstract idea into a practical application nor amounts to significantly more than the abstract idea itself. Moreover, as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.").

Comments/Suggestions
6.	In regards to overcoming the 101 rejection, Examiner suggests focusing further claim amendments and arguments on claim limitations that evidence a technological improvement, that is, a technological solution to a technological problem (e.g., claim features that enable a computer product/system to analyze data more efficiently, faster, accurately; enabling a graphical user interface (GUI) to present data more efficiently, etc.). In addition, Examiner suggests reviewing the 2019 Subject Matter Eligibility Guidance and, in particular, Examples 37 and 42 which may provide some insight that could be used to devise amendments and arguments to overcome the 101 rejection. Lastly, claims may potentially overcome 101 rejections if they recite some sort of improved machine learning, artificial intelligence, models, etc. that in turn improves claim functionality (e.g., iteratively training a machine learning model to generate more accurate or faster calculations).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686